DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 11-13 are directed to invention non-elected without traverse on 8/10/20.  Accordingly, claims 11-13 have been cancelled.
Claims 1, 6-10 are allowed.
This notice of allowance is responsive to applicant’s amendment filed on 2/12/21.  The amendment and remarks, pages 6-9, filed therein has overcome the rejection of independent claim 1 under 35 U.S.C 102(b) by Mizuno et al.  Therefore, the rejections of the claims, the 112 (b), the drawings objection and the double patenting rejection now have been withdrawn.

The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose a tendon actuating assembly for a surgical instrument including: an actuating assembly comprises: an actuator  including a plurality of tendon engagement portions, each engagement portion  receiving at least one of the plurality of tendons; and a drive mechanism drivingly coupled to the actuator  so as to controllably pivot the actuator  in the at least one degree of freedom, so as to move at least one of the tendons relative to a shaft-like member so as to actuate the distal moveable member;  wherein the actuator is pivotable about a pitch axis and a yaw axis: and the drive mechanism is configured to controllably pivot the actuator selectably about each of the pitch and yaw axes, so that movement of the actuator about either of the axes moves at least one tendon relative to the shaft-like member so as to actuate the at least one distal moveable member; in combination with the rest of the claimed limitation as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771